                                                           · USDCS~NY
                                                               .DOCUMENT                           i


UNITED STATES DISTRICT COURT                                   ~~ONICAIA.Y FILED .
SOUTHERN DISTRICT OF NEW YORK
                                                               DOC#: ---·-..;-...,...,.-
 GUANGQING LIN, and YUN QIANG WU,
                                                               ~DATE FILED:
                                                                       - .·:::. t
                                                                                       ,2
                                                                                  ......,~~~~-

 on behalf of themselves and others similarly              1   CV
 situated,
                                                         . ORDER
                                Plaintiffs,

                -against-

 TENG FEI RESTAURANT GROUP INC.,
 d/b/a/ Tenzan 89 Japanese Cuisine and FEI
 TENG,

                               Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       This case is before this Court on consent of the parties, pursuant to 28 U.S.C. § 636(c).

On January 17, 2020, after its review of responses to an Order to Show Cause why counsel

should not be sanctioned for continued noncompliance with Court-ordered deadlines for the

submission of joint pretrial materials, this Court issued a written opinion by which it imposed

sanctions of $1,000 each against two attorneys for Plaintiffs, specifically John Troy, Esq.

("Troy") and Aaron Schweitzer, Esq. ("Schweitzer"), of the firm Troy Law, PLLC ("Troy

Law"). (Order, dated Jan. 17, 2010 (Dkt. 50) (published at Lin v. Teng Fei Rest. Grp. Inc., No.

17cvl 774 (DF), 2020 WL 264407 (S.D.N.Y. Jan. 17, 2020)).) The Court's sanctions Order

directed Troy and Schweitzer to make the sanctions payments to the Clerk of Court and to "file

proof of payment on the Docket of this action, within 14 days of the date of this Order." Id. The

payments were therefore due by January 31, 2020.

       Less than 12 hours after the Court issued its sanctions ruling, Troy wrote to the Court

requesting that it reconsider the imposition of sanctions. (See Letter to the Court from Troy,

dated Jan. 17, 2020 (Dkt. 54).) Although Troy's letter was not filed as a motion for
reconsideration, the Court treated it as such, and, on January 27, 2020, the Court issued a further

written opinion, denying that motion. (Order, dated Jan. 27, 2020 (Dkt. 55) (published at Lin,

2020 WL 429128 (S.D.N.Y. Jan. 27, 2020)).)

       Despite the denial of reconsideration, however, neither Troy nor Schweitzer has complied

with the sanctions Order. Specifically, neither of them, by January 31, 2020, filed proof of

payment on the Docket of this action. Indeed, neither of them has done so to date. (See

generally Dkt.) Further, the Court has made independent inquiries to the Court's cashier, who

has confirmed that neither payment was made. In other words, after having been sanctioned for

failing to comply with Court-ordered deadlines, Troy and Schweitzer have, rather remarkably,

failed to comply with a Court-ordered deadline to pay monetary sanctions.

       The Court notes that it is possible that Troy and/or Schweitzer have been operating under

a misconception that they were relieved of their obligations to comply with the sanctions Order

once Schweitzer informed the Court on January 29, 2020 that the parties had reached a resolution

in principle of Plaintiffs' claims in this action. (See Letter to the Court from Schweizer, dated

Jan. 29, 2010, re "Notice of Settlement in Principle" (Dkt. 56).) If this is, in fact, the reason why

the sanctions payments have not been made, then Troy and Schweitzer should perhaps be

reminded that, while the Court has adjourned the upcoming trial sine die (Dkt. 57), it has not

closed this case, as it must first review the proposed settlement agreement for fairness, under

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199,206 (2d Cir. 2015). Moreover, it has

long been established that the imposition of sanctions survives "irrespective of the status of the

underlying case because the imposition of sanctions is an issue collateral to and independent

from the underlying case." Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 333 (2d

Cir. 1999) (citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 395-96 (1990) and collecting



                                                  2
cases); Neroni v. Becker, 609 F. App'x 690, 692 (2d Cir. 2015) (Summary Order); Bryant v.

Britt, 420 F.3d 161, 163 (2d Cir. 2005); Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 141 (2d Cir.

2002). Thus, there would be no supportable basis for any belief by Troy and/or Schweitzer that

their obligation to make the sanctions payment has been lifted.

       In light of the foregoing, it is hereby ORDERED that, if either Troy or Schweitzer fails to

pay the Court-ordered sanction and to file proof of payment on the Docket of this action by

February 12, 2020, then the sanction will be doubled (from $1,000 to $2,000) for each attorney

who fails to comply.

Dated: New York, New York
       February 5, 2020

                                                     SO ORDERED



                                                     DEBRA FREEMAN
                                                     United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                3
